Citation Nr: 1123585	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-37 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus type II.

2.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that a statement of the case was issued in August 2006 with respect to an increased rating claim for diabetes mellitus and a service connection claim for malaria.  A substantive appeal was not filed with respect to either issue.  See 38 C.F.R. § 20.202 (2010).  In fact, the Veteran, through his representative, indicated in a September 2006 statement that he no longer wished to pursue these claims.  Therefore, the Board concludes that the issues regarding an increased rating claim for diabetes mellitus and a service connection claim for malaria are not currently on appeal.

The Board additionally notes that the Veteran indicated at an October 2006 VA examination that he was on disability retirement, since October 2003, due to his low back.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all Social Security Administration (SSA) disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  

The Board finds that the record does not establish a reasonable possibility that there are such records that are relevant to this claim.  The Veteran himself did not identify any SSA records that would be relevant to his claims; moreover, he stated that they were related to his low back, an issue which is not before the Board at this time.  Therefore there is no basis to remand this matter for SSA records, if such even exist.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's currently-diagnosed diabetic peripheral neuropathy is attributed to the Veteran's service-connected diabetes mellitus type II.  


CONCLUSION OF LAW

Peripheral neuropathy is proximately due to or the result of his service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim for peripheral neuropathy, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  
 
II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because his claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

The Board finds that the requirements for a grant of secondary service connection have been met with respect to the peripheral neuropathy claim, as will be explained below.

The Board notes that various VA treatment records contain a diagnosis of diabetic neuropathy.  See October 2005 VA treatment record.  The Veteran was granted service connection for diabetes mellitus in a November 2005 rating decision.  The Board has considered several VA examinations which reflect that the Veteran does not have a diagnosis of peripheral neuropathy associated with diabetes mellitus.   For example, a September 2005 VA diabetes examination reflected that the Veteran was not diagnosed with any neurologic disease.  

The Board has additionally considered an October 2006 VA examination.  In the examination report, the VA examiner reflected that the Veteran had generalized weakness in both lower extremities from the waist with an antalgic gait.  The VA examiner noted that the Veteran's clinical picture was inconsistent with that of diabetic peripheral neuropathy.  The Board parenthetically notes that an electromyography (EMG) report completed at that time reflects that the examining physician found that the test was unrevealing for any neurologic compromise.  However, the examining physician noted that the Veteran's history and exam were certainly suggestive of early diabetic polyneuropathy.  

The Board has additionally considered a May 2009 VA examination.  The VA examiner reviewed the Veteran's claims file and questioned some, but not all, of the previous diagnoses of diabetic neuropathy.  An electrodiagnostic study reflected mildly abnormal results.  However, no evidence of peripheral neuropathy was found.  The VA examiner indicated that the Veteran most likely had a combination of periodic limb movements and fibromyalgia.  She diagnosed the Veteran with chronic subclinical left S1 radiculopathy likely related to a post-service fire fighting injury.  She additionally diagnosed him with a periodic limb movement disorder and fibromyalgia.  However, although the Veteran was diagnosed with parasthesias, the VA examiner indicated that the cause was unknown.  She indicated that there was no evidence of any "significant" peripheral neuropathy.  An opinion regarding the etiology of any peripheral neuropathy was not provided.  As such, this determination is given little probative value. 

The Board has additionally considered a January 2007 medical statement.  The Veteran's VA treating physician indicated that the Veteran had neurological complications directly due to diabetes mellitus.  However, a rationale for this opinion was not provided.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Nevertheless, in a March 2009 VA treatment record, a treating neurologist stated that the Veteran had longstanding motor and sensory diabetic peripheral polyneuropathy.  He indicated that this had been confirmed electrically several years ago and that repeat electrodiagnostic studies were not indicated.  The treating neurologist reflected that there was no question about the etiology of his neuropathy defined by history, physical exam and electrical studies.  The Board notes that VA outpatient records having also indicated on numerous occasions that the Veteran carries a diagnosis of peripheral neuropathy and/or diabetic neuropathy.

The Board has considered the conflicting opinions among the medical professionals who have reviewed the Veteran's file regarding whether or not he is currently diagnosed with peripheral neuropathy associated with his diabetes mellitus.  However, the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  

Here the Veteran has been diagnosed on various occasions with diabetic neuropathy during the pendency of the appeal.  See September 2008 VA treatment record.  This diagnosis, by its very name, indicates a relationship to diabetes mellitus.  Moreover, weighing the opinions discussed above, the evidence is at least in equipoise that his diabetic neuropathy is proximately due to his service-connected diabetes mellitus type II. 

For the foregoing reasons, the claim of entitlement to service connection for peripheral neuropathy is granted on a secondary basis.  The benefit of the doubt doctrine has been applied where appropriate.


ORDER

Service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus type II, is granted.


REMAND

As indicated previously, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

The Veteran maintains that his hypertension is secondary his diabetes mellitus.  The Board has reviewed a May 2009 VA examination undertaken to address the Veteran's secondary service connection claim.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Specifically, although the May 2009 VA examiner concluded that the Veteran's service connected diabetes mellitus had not caused his hypertension, the examiner did not adequately discuss whether the Veteran's service-connected diabetes mellitus aggravated his hypertension.  38 C.F.R. § 3.310(b).  Thus, on remand, the Veteran should be accorded a pertinent VA examination that provides such an opinion.  

Outstanding Treatment Records-  The Veteran stated at his May 2009 VA examination that he had been hospitalized at a Joplin Hospital for issues relating to his hypertension.  A review of the claims file reflects that there are no private treatment records.  Based on the Veteran's May 2009 contentions, it appears that there may be additional records, which have not yet been associated with the claims file.  Therefore, these records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his hypertension since service discharge.  A specific request should be made for the records Joplin Hospital.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  

If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Following the development set forth in paragraph 1 of this Remand, return the Veteran's claims file to the examiner(s) who conducted his VA examination in May 2009, or to a qualified medical professional if any examiner(s) is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The examiner should review the Veteran's claims file and render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is caused by, or aggravated by, his service-connected diabetes mellitus, or is at least as likely as not (a 50 percent probability or greater) casually related to service.   

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation.

If the examiner must resort to speculation to answer any questions, he or she should so indicate and explain why it would be speculative to respond.  The examiner is also requested to provide a rationale for any opinion expressed.

3.  The RO should then readjudicate the claim for entitlement to service connection.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


